SMITH, Justice:
Roger Davidson was convicted of grand larceny in the Circuit Court of Quitman County and sentenced to serve a term of four and one-half years in the penitentiary. He has appealed.
The only ground assigned for reversal is that appellant was entitled to a directed verdict of not guilty because, it is argued, the evidence showed that when he committed the acts which constituted the offense he did not know right from wrong or appreciate the nature and consequences of his acts.
A thorough study of the record reveals, however, that Davidson’s sanity was established by clear and convincing evidence which fully justified the conclusion reached by the jury that he was sane and well knew that what he was doing was wrong. The countervailing evidence offered, in the light of the established facts, was not convincing and it is difficult to see how the jury could have returned any other verdict than that of guilty. At most, the evidence offered by appellant on the issue of sanity, which was the only issue, did no more than create a question of fact and the trial 'court did not err in denying appellant’s motion for a directed verdict or in submitting the question to the jury.
The judgment appealed from must be affirmed.
Affirmed,
RODGERS, P. J., and PATTERSON, INZER and ROBERTSON, JJ., concur.